Citation Nr: 1242329	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  05-05 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased disability rating for service-connected residuals of a right wrist ligament injury with degenerative changes, currently rated as 20 percent disabling based on muscle injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1979 to February 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the benefit sought on appeal.  

A hearing was held in February 2007 in Washington, D.C. before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.  

This case was previously before the Board April 2007 when it was remanded for additional development.  In September 2008, the Board declined to increase the 20 percent rating of the Veteran's service-connected residuals of a right wrist ligament injury with degenerative changes.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2011 Memorandum Decision, the Court set aside the Board's denial of the claim for an increased rating for proceedings consistent with the Memorandum Decision.  

In February 2012, the Board again remanded this claim for additional development, to include obtainment of any outstanding treatment records, and to afford the Veteran a current VA examination.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran seeks entitlement to a rating in excess of 20 percent for service-connected residuals of a right wrist ligament injury with degenerative changes. Despite the extensive procedural history, the Board has determined that additional development is necessary prior to adjudication of the claim necessitating further remand. 

At the outset, the Board notes that recent documents contained in the Veteran's electronic Virtual VA claims file show that his current address of record may be incorrect.  The RO/AMC should obtain the Veteran's current mailing address and update the record accordingly.

As noted above, the Board most recently remanded this claim in February 2012 for additional development, to include obtainment of any outstanding VA treatment records.  While ongoing VA treatment records were obtained, review of the record is negative for any medical evidence, VA or non VA, dating for a six year period during this claim, from June 2003 to March 2009.  During the February 2007 Board hearing, however, the Veteran indicated that he had received ongoing VA treatment for the disability on appeal since June 2003.  Notwithstanding the Veteran's failure to respond to a May 2007 request that he provide information sufficient to enable VA to obtain records of any treatment pertaining to the disability on appeal dating since July 2002, the Board notes that VA records are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The record reflects that the Veteran received treatment at the Atlanta, Georgia, VA Medical Center (VAMC) prior to June 2003 and at the Durham, North Carolina, VAMC and Atlanta VAMC since March 2009.  Accordingly, the RO/AMC should make appropriate efforts to obtain any VA treatment records that have not been obtained.  In particular, the RO/AMC should contact the Atlanta and Durham VAMCs to ascertain whether pertinent records dated from June 2003 to March 2009 are obtainable, and if so, obtain these records.

In light of the need to remand this claim for additional development, the Veteran should be provided an additional opportunity to submit authorization sufficient to enable VA to obtain any relevant records of private treatment, to include from Kaiser Permanente dating from 2006 to 2007, as alluded to during the February 2007 hearing.  


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the Veteran's current mailing address and update the record accordingly.

2.  The RO/AMC should send the Veteran and his representative a letter requesting that he provide sufficient information and authorization to enable VA to obtain any relevant records of private treatment, to include any treatment records from Kaiser Permanente dating from 2006 to 2007 as alluded to during the Board hearing.  

3.  The RO/AMC should request any relevant VA treatment records dating from June 2003 to March 2009 as well as any relevant treatment records from February 2012 from the Atlanta and Durham VAMCs.  

All records obtained or any responses received should be associated with the claims file.  If the RO/AMC cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

4.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the claim on appeal.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


